Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-10 are pending. Claims 11-16, which were drawn to the non-elected invention, have been cancelled. Claims 1-10 have been examined.  
Election/Restriction
Applicant’s election of Group I, claims 1-10, in the response filed 01/15/2021, is acknowledged. Claims 11-16 were cancelled in the response.
Priority
This application, Serial No. 16/101,958 (PGPub: US2018/0364258) was filed 08/13/2018. This application is CIP of 15/173,948 filed 06/06/2016, now abandoned, which is a CON of 14/365,328 filed 06/13/2014, now abandoned, which is a 371 of PCT/CA2012/050900 filed 12/14/2012 which claims benefit of U.S. Provisional Patent Application 61/576,628 filed 12/16/2011.
Information Disclosure Statements
The Information Disclosure Statement filed 08/13/2018 has been considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 at line 15 states “…the control individual if the first test level of is higher…” and the word “of” should be deleted.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In Claim 1, it is not clear how a gene product can be a ratio (see lines 12-13) as a gene product is a polypeptide while a ratio is a value.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 -10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between altered  LMNA gene products in response to risk of being frail.
Also, the claim is directed to an abstract idea, because the steps of “receiving”, “comparing” and “characterizing” (claim 1) risk  set forth predicting a risk based on a biomarker level.  Such steps are mental steps as they could be done by merely reviewing data mentally or use of a general computer. Here, applicant's method steps are not  tied to a particular machine  does not perform a transformation as "receiving” relates to data gathering,  “comparing” and “characterizing” could be done by merely reviewing data mentally.
Step 2B:  Does the claim as a whole amounts to significantly more than the exception?  No.

           While an antibody is recited, it is recited at a high level of generality and is not limited, for example, to an antibody clone. Further binding to a protein results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself. Further such steps are taught in the prior art well understood, purely conventional and routinely taken by others as cited above.  Simply appending well-understood, routine and conventional activities previously known to the industry as cited above, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (Guidance at 74624). A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied.
Based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The claimed invention is not directed to patent eligible subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103(a) as being over Afilalo et al (IDS Reference ) and  Afilalo et al, (Thesis 5/2010, IDS Reference) further referred as “Afilalo II” in view of Ragnauth et al (IDS Reference) and Davies et al  (IDS Reference) and in further view of Adjei et al (IDS Refeence).
Afilalo et al teach throughout the publication and especially in Abstract age related changes in lamin A/C expression in cardiomyocytes that correlates with morphological changes as for example increased LV wall thickness (table 1) in a well validated animal model for aging (Abstract) comprising receiving level of lamin A/C obtained from a biological from a screened individual. Afilalo et al. suggest that a reduction in lamin A/C expression in cardiomyocytes 
Afilalo II et al. (Thesis) teach throughout the thesis publication, and especially in Abstract a method for determining, in a screened individual i.e. 131 elderly human patient with prevalent or incident cardiovascular disease (page 15 second paragraph) and undergoing cardiac surgery with a mean of 75 years old (Abstract) , a risk to an adverse health outcome mortality/morbidity(elected species) (Abstract)  in response to a stressor interventional procedure (elected species) (Abstract) wherein for example 30 patients experienced  mortality/morbidity and frailty, suggesting that frailty as measured by the 5-meter gait speed is a risk factor for to mortality/morbidity comprising determining a cutoff  for slow gait speed which reads on comparison to a control, wherein the control is a an aged matched i.e. 74 years old and is inherently fit suggesting patients with a slower gait speed are vulnerable i.e. more susceptible to the adverse outcome (Abstract) .  The assertion of inherency is necessarily true because the instant specification defines “fit” as an individual who is not considered frail (page 11, lines 19-20). Afilalo II further teach that several studies disclosed in the prior art confirm the 
It would have been prima facie obvious for  one of ordinary skill to extend the animal studies of Afilalo  to humans to explore the role of lamin A/C as a risk marker for frailty  in elderly patients having cardiac disease and undergoing a cardiac procedure as suggested in Afilalo II and it would have been with a reasonable expectation of success that lower levels would have been found in patients susceptible for being frail as compared  to a range of threshold values obtained from to fit aged matched because the marker has been associated with cardiac disease in the elderly that is a risk factor for frailty as taught in Afilalo II and also has been associated with frailty  i.e. osteoarticular systems as taught in Afilalo (page H1453 right column).  Obtaining a range of threshold values in population studies to determine a normal range is within the skill of the art.  One would have been motivated to study the role of lamin A/C as a risk marker for an adverse outcome as for example morbidity /mortality in elderly patients because Afilalo II suggests novel pathways are needed to develop targeted therapies as for example aimed at correcting reduced lamin A/C expression,  (page 21, first paragraph). 
In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Afilalo et al and Afilalo II d do not teach prelamin A.
Ragnauth et al. teach throughout and especially in Abstract and Figure 2, a method for determining accelerated senescence in an individual which reads on at risk of being frail as the instant specification defines frailty as accelerated aging (page 1, lines 12-15) said method comprising examining the profile of lamin A defective processing to determine its association with vascular aging (abstract).  In particular, accumulation or prelamin A was prevalent in aged individual wherein overexpression of prelamin A accelerated vascular smooth muscle cells (VSMC) senescence disrupting the nuclear lamina integrity and mitosis suggesting a causal mechanism in accelerated VSMC senescence (page 2206 last paragraph).  Further Prelamin A accumulation correlated with downregulation of the lamin A processing enzyme (abstract) 
Davies et al teach thought out the publication prelamin A is a precursor of lamin A and a marker of cardiomyopathy.  
It would have been prima facie obvious for  one of ordinary skill to further to assess the role of prelamin A  as a risk marker for frailty in elderly patients having cardiac disease and undergoing a cardiac procedure in the method of Afilalo et al and Afilalo et al II.  One would be 
Mathematical optimization of data for better yields and results, e.g. correlation with a disease/risk disease, is within routine skill in the field.
Further under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
The claimed lamin A/C and prelamin A appear to be the same as the prior art product absent a showing of unapparent differences.  The office does not have the facilities and In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
	Afilalo et al, Afilalo  II, Ragnauth et al, Davies et al  and Ajdei et al. are maintained as in the 103 rejection above and do not teach detection of lamin in buccal cells.
	           It would have been prima facie obvious for one of ordinary skill to test expression in buccal cells because lamin A and pre-lamin A were known to exist and detected in buccal mucosa cells as taught in Ajay et al (Abstract).  One would be motivated to use these cells as they require a less invasive procedure as compared to cardiac tissue.  
	            Further under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 

Claim  4 is  rejected under 35 U.S.C. 103(a) as being over Afilalo et al, Afilalo  II, Ragnauth et al, Davies et al and Ajdei et al as applied to claim 1 in view of Houben et al.(Biochimica et Biophysica Acta 1793 (2009) 312–324).
              Afilalo et al, Afilalo  II, Ragnauth et al, Davies et al  and Ajdei et al and are maintained as in the 103 rejection above and do not specifically teach flow cytometry.
Houben et al. teach measuring lamin A in individual cells by several immunoassays including flow cytometry (page 314 left second paragraph; Fig 1L) with a lamin A antibody. 
	        It would have been prima facie obvious for one of ordinary skill to test expression of lamin A in epithelial cells with flow cytometry as taught in Ajdei et al.  and further measure prelamin a with flow cytometry.  One would be motivated to do so as the method is routine and automated and because antibodies to lamin a as well as to prelamin a were known and available.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M GIERE/Primary Examiner, Art Unit 1641